,   :   -*
                                 THRC      A’ITORNEY                GENICWAL
                                                  OF     TF.SAU

                                               AIfmnN.   TIIXAH 7H711


                                                    hpptember     20, 1973


                 The Honorable        David W8da, hi. D.            Opinion No. H-    108
                 Commirrioner
                 Tens   Department of Mental Herltb                 Re:      Authority of the City of
                      8ad Mental Retardation                                 Be8umont to convey re8l
                 Box 12668 C8pitol Strtion                                   property to the deprrtment
                 Aumtia.     Texar 78711                                     of Mental He8lth 8nd
                                                                             Ret8rd8tion
                 De8r Dr.        W8de:

                         Your letter     of July 31, 1973, retr forth the following f8cts:

                                          “Thir Deprrtment h8r been 8ppropri8ted monies
                                  to conrtroct one rrrd building 8t itr Be8umont St8te
                                  Cenhr for Human Development.       . . . No money =I
                                  rpecific8Uy 8ppropri8ted 8nd fundr 8re not 8nikble
                                  from other sources ~forthe purch8re of 8 riti for such
                                  building.

                                         ‘The City of Be8umont derirer   to make 8 gift to
                                  thie Depirtmeat  of 8pproxhutely   ten (10) acrea of knd
                                  in fee simple 80 8 rite for ruch w8rd building.   Thir
                                  cite is 8ccept8ble to tbir Depmtment. The propored
                                  ten 8cre tr8ct in put    of e city of &8umont munidp81
                                  park.   The City of Beumont       ia a homk:rule +y 8nd
                                  Article  XV& Sec;tiod 4&f the city chart& provider    in
                                  ,psrt ‘No-public utility or park . . . owned by the City
                                  o fBe8u h o l   hll .ever be rold or Ie8red f9k 8 period
                                                 nt
                                  longer th8n five (5) ye8ra u&&l much;r8le or ie8ae ir
                                  8uthorired by 8 m8jority vote of the q\ulified voterr of
                                   theCity..     . .“k

                           You requert 8a opinion of thir office 8i followr:
I




                                                          p. 517
    Tbo Xoqorablo Dwla W8do,         pgo   2   (X-108)




                “I.       &by ho City of Buumont       witbout comperu8tlon
                          convoy fee limplo title to the 8forer8id ten 00)
                          uro   tr8ct of kad to the St&o of Tuor for the .
                          um rad benefit of the Ba8umont St4te Cater for
                          xum8n De*olopment?

                 “2.      If your aaawer to Quertion No. Li.irin the affirm-
                          8tive; what proceduror  murt be followed hy &o
                          City of Be8umont 8nd thir Departmentin ardor to
                          effect luch transfer? ”

           In 8ddition to the eh8rter provirion quoted 8bove. the Civ of Be8amont
    ie subject to @LOrimikr    proviriona of Article 1019, V. T. C. S., 8a fdlwr:

                           “No public rquke or grk    rlmll be #old, 8nd no
                 rtreet     or 8lley, nor p8rt or prta of 8ny rtreet or 8lley
                 clored,     until the question of such r8h or tloring h8r
                - been    submitted to 8 vote of the qualified voterr of the.
                ’&y      or town, 8nd 8pprotid ‘by 8 m8jOriv of th8 -8
                 art     8t ruch election. Id. ”
                  .
              Such rertrictionr are vigorously enforced by our cwrte under dorm81
     drcumrbncer.        2achr.y v. Citv of San Antonio, 305 S.W.2d 558 (Tex.
     1957); Look    v. El Pare Union Parsenner Dew Co., 228 S.W. 917 (Tex.
     Comk    ; 1921).

           hwever,     much restri+ione    8re not 8pplk8blO when the propored
     grantee4r another jovemmenbl         agency having powerr at eminent dom8in
     over the property involved. In Kin~dlh          Indewndent &boo1 Matrict va
     Cranebar,    164 S. W. td 49 (Tex. Civ.App.      1942, writ rd., w. m. ,I the
     rchool dietjct proposed to 8cquire for rchool perpoees. aad the city ef
     Kingeviik   propored  to convey 8 tr8ct of city park land which wao 8 1O@C81
     8nd propar are8 for nece;r8ry      exp8nrion of rchool f8dfiti.e.     The two
     bodike had 8greed upon the termr of the tr8nrfer.          The court refured to
     enjoin building the rchool on the property.       It recognirrd th8t "8u h8d been
     8ccompliahed by agreement tb8t could hve           been 8ccompli8hed    by 8 con-
      demndion   proceeding,  ‘
                              I (164 S.W. 2d 8t p.  go),  8nd further obrerved:




.
                                                          c
.

    The Honor8ble   Lkid   W8de,   p8ge 3 (H-108)




                         “The School Board, vested by law with the pwer
                 to act for the public school interest, he determined
                 tit the Ch8mberhin Park property ~88 necesm8ry 8Qd
                 that it ~8s not pr8ctiul  or porrible (within the meming
                 of such terms by the courts),   to use 8ny oher property.
                 The city, 8Cthg through its bbyor 8nd Commiuioners,
                 hs decided th8t the P8rk would be rervlng 8 better public
                 use if 8bmdoned 8s 8 park 8nd converted to school pur-
                 poses.    Under such circumstances there is no ocasion
                 to litigrte the question 8s to the p8r8mount public use of
                  the property. ”

              The Kingsville ;8se ~8s described by the Supreme Court of Texas
      in Citv of Tyler vi Smith County, 246 S. W. td 601 (Tex, 1952), 88 8a
    . effective  method of 8ccomplishing 8 tr8nsfer of property from one public
      use tom  another “without resort to condemnation proceedings. ” 246 S. W.
     .fd 8t 607.

            The King;sviUe C8aC(~88 follwed     by the court in El P8BO County
     v. Citv of El Aso,    357 S.W.2d 783 (Tex. Civ.App. 1962,m. w.h.).     El Peso
     Couaty donated 1.6737 mxes of park lrnd to the city of El Pea0 for the pur-
     poses Of erecting 8 tr8iXIing tower for firem8IL titer,    the COUnty rttempted
     to rescind the tr8ns8ction rlleging th8t the county judge di$lnot comply with
     Article 1577, V. T. C. S., which provides for the s8le of county   l8nd 8t public
     auction.   The court held the county w8s bound by the trmsaction bec8ure of
     the ru&e 8nnounced in the Kingsville Independint School District c8se.

            Your dep8rtment   h8s pwera    of eminent   domrin   “for the purpose   of
     securing land 8nd property necess8ry to the Oper8tiOn of 8ny 8XId811 . . .
     st8te hospit    8nd other institutions . . . . ” under yonr control 8nd jurim-
     diction. Article 6938, V. T. C. S. This pwer w8s origilully grrnted to the
     Strte Bo8rd  of Control, w8m tr8nrferred to the Board for Texas St8te Hospi-
     tals 8nd Sped81 Schools by Article 3174b(2), V. T. C. S., 8nd w8s thereafter
     trmsferred   to your department by s 2.16 of Article 5547-202, V. T. C. S.

            Accordingly,   w@efeel th8t your inquiry is contraed by the principles
      th8t were controlling ,in the Kinnsville Indeoendant School District c8se 8nd
      in the El P8so c8se. 8nd th8t, 8ccordingly, no election is required to effect
    The f3onor8ble      Dwld   W8dr,   page 4   (H-100)




    8 conveymco      of the property from the City of b8WIIOnt to your dep8rt-
    ment.    And so8 Attorney     Geneal    Opinion     H-93   (l973).

           The fact tb8t the tr8n88cMon is denominated “8 gift’* does not
    invalid8te it aaless the Be8umont   City charter contains rwtrictiw    pro-
    vi8i0M   unkwwll to ue. The proposrd use is ck8rly for 8 public purpose
    8nd thus does not violate Article 3 8 ! 50, et. seq., of the TOXW Consti-
    tution. Similar    donations were involved 8ad 8pprovod by the courts in
    El P8so Countv 1. City of El P880, sum8, ad s*         of San Antonio v. Con-
    gregation bf Sisters of Ch8riQ, 360 S.W.2d 580 (Tex.Civ.App.,       1962).

            Actually,    the tnisfer   is not 8 gift.
                                                The improvement of ths proprty
    8nd the consequent benefit to the city of Be8umont supply consider8tlon for
    the tr8ns8ctloa   Xn the El P880 C888, 8uPr8, ths county order 8pproving the
    tr8ns8ction recited 88 coasider8tion for its tr8nsfer that “it will reduce the
    fire insur8nce r8b in El P880. ”

           tye therefore aruwer your IX+ question tht, 1stour opinion, the City
    af Be8umont m8y convey the fee simple in the property to the St8te for the
    use 8nd benefit of the Texas Deportment of Mantel %8lth 8nd Ment81 Retard-
    8tiOlL

            Y-r  second inquiry concerns procedures io effect the transaction.
     Article 542lq. V. T. C. S., p8s~ed in 1969 8fter tk~ decisions dkd 8bOVq        ,
.    provides in p8rt 88 follws:

                           “No departmeat,, 8geney. .pOliticd ~ubd@6sion,
                     cOUII~, Or tIMNdCi~~~ Of tbir St8b Sbd 8pprOVO 8lIy
                     proglrm or project tbt  requires the use or taking of
                    8lIy public &nd desigrmtuJ8nd      utibed    prior  to the
                    8rr8agement of such prognm        or project    88 8 p8rk,
                  ’ recre8tion lea ,scientific lea, wildlife refuge, or
                    historic sib,   aniess such deprtnmat,       8gency, politic81
                    subdivision, county, or municip8lity. 8ctin~ through its
                    duly 8uthorirod governing body or officer, abei\ dctcr-
                    mints, 8f(or notice 8nd II pllbb hvarh)l WI rc*prirvd
                    horuin, lhtrt (I) Lhatrv ia nu fvnsll~lr JIIWIprutlrnl rllvr-
                    (~tivu to thtr umo or Irking of rwh la114 awl (4 OIWII




                                             -p. 520
      The Honor8ble   David w8de,   p8ge 5 (H-108)                    ,



                   program   or project includes 8ll re8son8bb   pknning
                   to minimire bum to such knd, 8s 8 park, recre8tion
                   area. sdentlfic uea, wildlife refuge, or Mstoric site,
                   resulting from such use or taking; clearly enuciated
                   104 preferences sb8U be. considered, 8nd the provisions
                   of the A& do not constitute 8 mand8tory prohibition
                   8g8inst the use of such 8re8 if thq findings 8re made
                   that jumtify the 8pprovil of 8 progr8m or project. ”

               Compliance witb these st8tutory provisions is required, See Attoraey
      Garter81   Opinion No. M-788 (1971). Thus both your dep8rtment 8nd the city
      will need to hold pubk he8rings on the subject matters covered by the shtute
      8nd make the raquisib findings.


                                        SUMMARY

                          The City of Be8umont h8s the 8UthOrity to donate
               :   8nd convey park land te the Dep8rtment of Mental He8lth
                   8nd Mentd Retardrtion for use in building 8 hospit81,
                   without the necessity of holding 8n election, but public
                   herrings 8re required of both governmental 8UthOritieS
                   as indicated by Article 542Lq, V. T. C.S.




                                             Attorney   Genenl   of Tex8s




       DAVID M. KENDALL,       Ch8irm8n
       opinion Committee




c-.
                                          p. 521